EXHIBIT 21 LIST OF SUBSIDIARIES The following is a list of the Registrant’s subsidiaries at December 31, 2010, other than certain inactive subsidiaries that did not in the aggregate constitute a significant subsidiary. Name Jurisdiction of Formation Armand Products Company Delaware Bravo Pipeline Company Delaware Carbocloro S.A. Industrias Quimicas Brazil Centurion Pipeline GP, Inc. Delaware Centurion Pipeline L.P. Delaware Centurion Pipeline LP, Inc. Delaware D.S. Ventures, Inc. Texas DMM Financial LLC Delaware EHPP Holdings Inc. Delaware Elk Hills Power, LLC Delaware Glenn Springs Holdings, Inc. Delaware INDSPEC Chemical Corporation Delaware INDSPEC Holding Corporation Delaware Ingleside Cogeneration GP 2, Inc. Delaware Ingleside Cogeneration GP, Inc. Delaware Ingleside Cogeneration Limited Partnership Delaware Joslyn Partnership Alberta, Canada Laguna Petroleum Corporation Texas Marico Exploration, Inc. New Mexico MC2 Technologies Inc. Delaware Moncrief Minerals Partnership, L.P. Texas MTD Pipeline LLC Delaware Natural Gas Odorizing, Inc. Oklahoma New Eastport LLC Delaware New Eastport Services, Inc. Delaware NGL Ventures LLC Delaware Occidental (Bermuda) Ltd. Bermuda Occidental (East Shabwa), LLC Nevis Occidental Andina, LLC Delaware Occidental Argentina Exploration and Production, Inc. Cayman Islands Occidental Canada Holdings Ltd. Nova Scotia Occidental Chemical Chile Limitada Chile Occidental Chemical Corporation New York Occidental Chemical Holding Corporation California Occidental Chemical Nevis, Inc. Nevis Occidental Chile Investments, LLC Delaware Occidental Colombia (Series G) Ltd. Bermuda Occidental Colombia (Series J) Ltd. Bermuda Occidental Crude Sales, Inc. (International) Delaware Occidental Crude Sales, LLC (South America) Delaware Occidental de Colombia, LLC Delaware Occidental del Ecuador, Inc. Nevis Occidental Dolphin Holdings Ltd. Bermuda Occidental Energy Marketing, Inc. Delaware Occidental Energy Ventures Corp. Delaware Occidental Exploration and Production Company California Occidental International (Libya), Inc. Delaware Occidental International Exploration and Production Company California Occidental International Holdings Ltd. Bermuda Occidental International Oil and Gas Ltd. Bermuda EXHIBIT 21 (cont'd) Name Jurisdiction of Formation Occidental International Services, Inc. Delaware Occidental Joslyn GP 1 Co. Nova Scotia Occidental Joslyn GP 2 Co. Nova Scotia Occidental Karawan Holding Ltd. Bermuda Occidental Karawan, LLC Delaware Occidental Latin America Holdings, Inc. Delaware Occidental Libya Oil & Gas B.V. The Netherlands Occidental Mukhaizna, LLC Delaware Occidental of Abu Dhabi Ltd. Bermuda Occidental of Abu Dhabi, LLC Delaware Occidental of Bahrain (Block 1) Ltd. Bermuda Occidental of Bahrain (Block 3) Ltd. Bermuda Occidental of Bahrain (Block 4) Ltd. Bermuda Occidental of Bahrain (JOC Holding) LLC Delaware Occidental of Bahrain (Offshore), LLC Delaware Occidental of Bahrain Deep Gas, LLC Delaware Occidental of Bahrain Ltd. Bermuda Occidental of Bahrain Onshore Deep Gas, Ltd. Bermuda Occidental of Elk Hills, Inc. Delaware Occidental of Iraq Holdings Ltd. Bermuda Occidental of Iraq, LLC Delaware Occidental of Oman, Inc. Nevis Occidental of Yemen (Block 75), LLC Delaware Occidental of Yemen (Block S-1), Inc. Cayman Islands Occidental of Yemen Holdings (Block 75) Ltd. Bermuda Occidental Oil and Gas Corporation Texas Occidental Oil and Gas Holding Corporation California Occidental Oil Asia Pte. Ltd. Singapore Occidental Oman Gas Company LLC Delaware Occidental Oman Gas Holdings Ltd. Bermuda Occidental OOOI Holder, Inc. Delaware Occidental Overseas Holdings BV The Netherlands Occidental Overseas Operations, Inc. Delaware Occidental Peninsula II, Inc. Nevis Occidental Peninsula, LLC Delaware Occidental Permian Ltd. Texas Occidental Permian Manager LLC Delaware Occidental Petroleum Investment Co. California Occidental Petroleum of Oman Ltd. Nevis Occidental Petroleum of Qatar Ltd. Bermuda Occidental Power Marketing, L.P. Delaware Occidental Power Services, Inc. Delaware Occidental PVC, LLC Delaware Occidental Qatar Energy Company LLC Delaware Occidental Quimica do Brasil Ltda. Brazil Occidental Resources Company Cayman Islands Occidental Tower Corporation Delaware Occidental Transportation Holding Corporation Delaware Occidental Yemen Ltd. Bermuda OOG Partner Inc. Delaware OOOI Chem Sub, LLC Delaware OOOI Chemical International, LLC Delaware OOOI Chemical Management, Inc. Delaware OOOI Chile Holder, Inc. Nevis OOOI Oil and Gas Management, Inc. Delaware OOOI Oil and Gas Sub, LLC Delaware EXHIBIT 21 (cont'd) Name Jurisdiction of Formation Oxy Cogeneration Holding Company, Inc. Delaware Oxy Colombia Holdings, Inc. Delaware OXY CV Pipeline LLC Delaware Oxy Dolphin E&P, LLC Nevis Oxy Dolphin Pipeline, LLC Nevis Oxy Energy Canada, Inc. Delaware Oxy Energy Services, Inc. Delaware Oxy Holding Company (Pipeline), Inc. Delaware OXY Libya E&P Concession 103 Ltd. Bermuda OXY Libya E&P EPSA 102 B.V. The Netherlands OXY Libya E&P EPSA 1981 Ltd. Bermuda OXY Libya E&P EPSA 1985 Ltd. Bermuda OXY Libya E&P NC 143, 144, 145, 150 B.V. The Netherlands OXY Libya, LLC Delaware OXY Long Beach, Inc. Delaware OXY LPG LLC Delaware OXY NM LP Texas OXY Oil Partners, Inc. Delaware Oxy Oleoducto SOP, LLC Delaware Oxy Overseas Services Ltd. Bermuda OXY PBLP Holder, Inc. Delaware OXY PBLP Manager, LLC Delaware Oxy Pipeline I Company Delaware Oxy Pipeline II Company Delaware OXY Support Services, LLC Delaware OXY Tidelands, Inc. Delaware Oxy Transport I Company Delaware OXY USA Inc. Delaware OXY USA WTP LP Delaware Oxy Vinyls Canada Co. Nova Scotia Oxy Vinyls, LP Delaware OXY VPP Investments, Inc. Delaware Oxy Westwood Corporation California OXY Wilmington, LLC Delaware Oxy Y-1 Company New Mexico OXYMAR Texas Permian Basin Limited Partnership Delaware Permian VPP Holder, LP Delaware Permian VPP Manager, LLC Delaware Phibro (Asia) Pte. Ltd. Singapore Phibro Clearing LLC Delaware Phibro Commodities Limited United Kingdom Phibro GmbH Switzerland Phibro LLC Delaware Phibro Limited United Kingdom Phibro Service LLC Delaware Phibro Trading LLC Delaware Placid Oil Company Delaware Rio de Viento, Inc. Wyoming Scanports Ltd. United Kingdom Scanports Shipping, Inc. Delaware Shipalks Shipping Ltd. United Kingdom Thums Long Beach Company Delaware Turavent Oil AG Switzerland Vintage Petroleum Boliviana, Ltd. Bermuda Vintage Petroleum International Finance B.V. Netherlands EXHIBIT 21 (cont'd) Name Jurisdiction of Formation Vintage Petroleum International Holdings, Inc. Delaware Vintage Petroleum International Ventures, Inc. Cayman Islands Vintage Petroleum International, Inc. Oklahoma Vintage Petroleum South America Holdings, Inc. Cayman Islands Vintage Petroleum South America, LLC Oklahoma Vintage Petroleum, LLC Delaware Vintage Production California LLC Delaware
